Title: To James Madison from Isaiah Eiland, 31 August 1809 (Abstract)
From: Eiland, Isaiah
To: Madison, James


31 August 1809. Salutes “honourd Madisson” and delivers a discourse on topics ranging from the “seeds of damnation” to “Bull bellowing Methodists.” Praises Washington and Joseph Warren and finishes by “wishing universal Success to republican equality [and] the rights of man.” Identifies himself as “a Minister of the Gospel ten years” who lives “within one mile of milledgeville” in Georgia.
